344 F.2d 128
UNITED STATES of America, Appellee,v.J. D. MULLINS, Jr., and Emily J. Mullins, Appellants.
No. 9822.
United States Court of Appeals Fourth Circuit.
Argued April 7, 1965.Decided April 14, 1965.

H. Clyde Pearson, Roanoke Va.  (Hopkins, Pearson & Engleby, Roanoke, Va., on brief), for appellants.
H. Garnett Scott, Asst. U.S. Atty., for appellee.
Before SOBELOFF, BOREMAN and BRYAN, Circuit Judges.
PER CURIAM:


1
Summary judgment was entered in this case upon a state of facts assumed to be uncontroverted.  It appears, however, that the pleadings and the record do not contain the documents which might possibly supply a basis for the assumption, nor was any testimony taken and there is no agreement between the parties upon the facts so assumed.  In the circumstances we think the case should be remanded for a full inquiry.  Summary judgment was inappropriate.  Rule 56(c), Fed.R.Civ.P.


2
The judgment will be vacated and the case remanded for further proceedings.


3
Vacated and remanded.